NO. COA13-1301

                  NORTH CAROLINA COURT OF APPEALS

                        Filed: 1 July 2014


TERRI LYNN ROBERTSON and MARY
DIANNE DANIEL,
     Plaintiffs,

    v.                             Brunswick County
                                   No. 07 CVS 106
STERIS CORPORATION, a Delaware
Corporation, et al.,
     Defendants.


    Appeal by Plaintiffs from order entered 7 February 2013 by

Judge D. Jack Hooks, Jr., in Brunswick County Superior Court.

Heard in the Court of Appeals 9 April 2014.


    The Lorant Law Firm, by D. Bree Lorant, and Womble,
    Carlyle, Sandridge & Rice, LLP, by Burley B. Mitchell, Jr.,
    and Robert T. Numbers, II, for Plaintiffs.

    No brief for Defendants.

    Young Moore and Henderson P.A., by Walter E. Brock, Jr.,
    and Andrew P. Flynt, for Intervenors G. Henry Temple, Jr.,
    and Temple Law Firm, PLLC.


    STEPHENS, Judge.


           Procedural History and Factual Background

    In 2004, Plaintiffs Terri Lynn Robertson and Mary Dianne

Daniel were allegedly injured by the release of toxic liquids

and gases from a sterilization machine while they were at work
                                      -2-
at Brunswick County Hospital.               On 19 January 2007, G. Henry

Temple, Jr., of the Temple Law Firm, PLLC, filed a complaint in

Brunswick County Superior Court on behalf of Plaintiffs seeking

damages for personal injuries against various defendants (“the

underlying   lawsuit”).         No    written    contract     regarding    legal

representation      was    executed    between    Temple    and   Plaintiffs.

Plaintiffs asserted that Temple never discussed his contingency

fee rate with them and Temple himself could not recall doing so,

but Travis Harper, an attorney working for the Temple Law Firm,

testified that Temple did tell Plaintiffs that “their individual

recoveries would be after costs and attorney fees[.]”                     Temple

did explain that, if he lost the case, he would pay all costs of

the   litigation.         The   underlying    lawsuit   was    designated     as

exceptional by the Chief Justice pursuant to Rule 2.1 of the

General Rules of Practice for the Superior and District Courts,

and the Honorable D. Jack Hooks, Jr., was appointed as presiding

judge.

      When Plaintiffs first approached Temple in November 2006,

Temple had concerns about the viability of their claims.                  He was

particularly concerned that the statute of repose for product

liability claims would operate to bar the lawsuit.                  Two other

attorneys had already declined to take case, and Temple told
                                           -3-
Plaintiffs       he    would     need     to     investigate       before       making    a

decision.        As the case proceeded, it proved even more complex

and problematic than Temple had anticipated.                           Early on, Judge

Hooks ruled that all product liability claims were barred by the

applicable statute of repose, and Temple shifted his theory of

the case to an attempt to prove inadequate maintenance of the

sterilization         machine.      By    the        time   of   the   first    round    of

mediation in May 2010, the costs that Temple had incurred in

pursuit     of    the     lawsuit        were        approximately      $150,000,        but

Plaintiffs       were     offered        only        $270,000     total    to     settle.

Plaintiffs       did    receive     workers’           compensation       benefits       and

settlements of several hundred thousand dollars each for their

workers’     compensation         claims.              During     pendency       of      the

litigation,       claims       against         all     defendants       except     Steris

Corporation and Seal Master Corporation1 were dismissed.                              Trial




1
   Seal Master produced the seals used by Steris in the
manufacture of the sterilization machine which        allegedly
malfunctioned.  The complaint in the underlying lawsuit refers
to Seal Master as “Seal Master Corporation, aka Sealmaster,
Inc.”   Some documents in the record on appeal, including the
order appealed from, refer to this defendant as “Sealmaster.”
The company’s website indicates that its proper name is “Seal
Master Corporation,” and we use that spelling here.    See Seal
Master Corporation, http://www.sealmaster.com/ (last visited 18
June 2014).
                                             -4-
was set for 14 March 2011, and a second round of mediation was

ordered for 2 March 2011.

       Temple’s    research        with      two   mock        juries   indicated     that

Plaintiffs would likely lose the case based on problems with

Plaintiffs’ credibility and other issues.                           Consultants working

with    Temple     urged     him       to     settle,         and   Temple      reached    a

confidential       settlement       with      Seal       Master      before     mediation.

During mediation, Temple also reached a confidential settlement

with    Steris      for     an      amount         the        consultants       considered

surprisingly high.         However, a dispute arose between Plaintiffs

and Temple regarding Temple’s fees and costs.                         Temple sought 40%

of Plaintiffs’ recovery after costs, and Plaintiffs felt that

percentage was too high.               Plaintiffs signed releases of their

claims as to Steris and Seal Master, but due to the fee dispute,

Plaintiffs refused to authorize Temple to deliver the signed

releases    or     dismiss       the        underlying         lawsuit.         Plaintiffs

terminated their relationship with Temple and retained attorney

D. Bree Lorant in early September 2011.

       The fee dispute and termination of his services led Temple

to file motions in the underlying lawsuit to intervene and to

recover attorneys’ fees and costs on 5 October 2011.                                On 11

October    2011,    Judge    Hooks          entered      an    “Order     and   Notice    of
                                    -5-
Hearing” stating, inter alia, that claims by Plaintiffs against

Steris and Seal Master had “been announced as settled, but ha[d]

not been dismissed as a number of issues ha[d] arisen beyond the

matters”   in   the   underlying   lawsuit.   The   order    specifically

referenced the dispute regarding Temple’s fees.             On 26 October

2011, Plaintiffs agreed to dismiss the underlying lawsuit with

prejudice.      On 1 November 2011, a consent order was entered to

allow dismissal of all claims against the remaining defendants

as “a full and final settlement of the causes of action” had

been reached in the underlying lawsuit.2       However, the order did

not resolve the fee dispute between Temple and Plaintiffs, and

Temple’s motions in the cause and to intervene remained pending.

    On 20 August 2012, Plaintiffs moved to dismiss the matter

or, in the alternative, to stay Temple’s motions.3            On 9 and 10



2
  The record on appeal includes notices of voluntary dismissal
with prejudice as to claims against Steris signed by each
plaintiff and dated 2 November 2011.       Notices of voluntary
dismissal with prejudice as to Seal Master signed by each
plaintiff are also included in the record.     However, although
the notices as to Seal Master are signed by Temple, they do not
bear a file stamp from the superior court.
3
  On 17 August 2012, Plaintiffs filed a separate civil action in
Orange County Superior Court against Temple, asserting claims
for constructive fraud, breach of fiduciary duty, duress and
undue influence, negligent infliction of emotional distress, and
declaratory relief. That action was dismissed without prejudice
on 4 November 2013.
                                         -6-
October     2012,     Judge    Hooks,    under       a   new   commission,    held   a

hearing on the pending motions.                     By order entered 7 February

2013, Judge Hooks granted Temple’s motion to intervene, denied

Plaintiffs’ motion to dismiss or stay proceedings, and awarded

Temple reimbursement of certain costs and an attorneys’ fee of

one-third of Plaintiffs’ net recovery in the underlying lawsuit

less the amount of workers’ compensation lien and common costs

payments previously made by Temple.                  From that order, Plaintiffs

appeal.

                                    Discussion

      On appeal, Plaintiffs make eleven arguments:                        that Judge

Hooks      erred    in   (1)   hearing    Temple’s        claims   without     having

subject      matter      jurisdiction,        (2)     asserting    authority       over

Plaintiffs without having personal jurisdiction, (3) asserting

authority      over      Plaintiffs’     settlement        funds   without     having

jurisdiction, (4) hearing and ruling on Temple’s claims which

should have been asserted in a separate action, (5) conducting a

bench      trial    that   deprived     Plaintiffs        of    their   due   process

rights, right of immediate appellate review, and a fair hearing

on the merits, (6) finding Temple to be a real party in interest

in   the    underlying        action,   (7)    granting        Temple’s   motion     to

intervene, (8) awarding Temple fees and costs in violation of
                                           -7-
public policy, (9) awarding Temple fees and costs in violation

of   the   North    Carolina       Rules    of     Professional        Conduct,     (10)

awarding Temple fees and costs without legal authority, and (11)

reaching    conclusions       of   law     that     are   not    supported     by    the

court’s findings of fact.          We affirm.

I. Jurisdiction

      In   Plaintiffs’     first     four        arguments,     they    contend     that

Judge   Hooks   erred    in    hearing      Temple’s      claims    without       having

subject     matter      jurisdiction,            personal       jurisdiction        over

Plaintiffs, or jurisdiction over Plaintiffs’ settlement funds,

and assert that Temple was required to bring his claims for

costs and fees against Plaintiffs in a separate action.                        Because

these   arguments    are      related,      we    consider      them    together    and

reject each contention.

            Whether a trial court has subject[]matter
            jurisdiction is a question of law, reviewed
            de   novo   on   appeal.       Subject[]matter
            jurisdiction involves the authority of a
            court to adjudicate the type of controversy
            presented   by    the   action    before    it.
            Subject[]matter jurisdiction derives from
            the law that organizes a court and cannot be
            conferred on a court by action of the
            parties or assumed by a court except as
            provided by that law. When a court decides
            a   matter   without   the   court’s     having
            jurisdiction, then the whole proceeding is
            null and void, i.e., as if it had never
            happened.       Thus   the    trial    court’s
                                           -8-
            subject[]matter    jurisdiction     may    be
            challenged at any stage of the proceedings.

McKoy v. McKoy, 202 N.C. App. 509, 511, 689 S.E.2d 590, 592

(2010) (citations and internal quotation marks omitted; italics

added).

      Plaintiffs cite In re Transportation of Juveniles for the

proposition       that    Judge   Hooks    had    subject    matter    jurisdiction

only over the issues raised in Plaintiffs’ complaint which they

contend did not include Temple’s alleged entitlement to fees for

his services.            102 N.C. App. 806, 808, 403 S.E.2d 557, 558

(1991) (“A court cannot undertake to adjudicate a controversy on

its own motion; rather, it can adjudicate a controversy only

when a party presents the controversy to it, and then, only if

it is presented in the form of a proper pleading.                      Thus, before

a   court   may    act    there     must   be    some    appropriate    application

invoking the judicial power of the court with respect to the

matter in question.”) (citation omitted).                     We find that case

easily distinguishable.

      There, a district court judge “entered an order [regarding

who would transport juveniles in secure custody to and from

court], ex mero motu and without an action or proceeding having

been filed.”         Id. at 807, 403 S.E.2d at 558.                We vacated the

order     because,       “without    an    action       pending   before   it,   the
                                         -9-
district court was without jurisdiction to enter an order.”                           Id.

at 808, 403 S.E.2d at 559.               Here, in contrast, there was an

action    pending     before     Judge   Hooks,       to       wit,    the    underlying

lawsuit.        As Judge Hooks noted in his order filed 7 February

2013, due to the dispute between Plaintiffs and Temple over

Temple’s costs and fees, the trial court was “unable to have

final    dismissals    entered”       after    Plaintiffs        and    the     remaining

defendants      reached   a    settlement.          The    November      2011    consent

order    providing     for    final    dismissal          of    all    pending     claims

between Plaintiffs and the remaining defendants pursuant to the

mediated settlement placed the resulting settlement funds with

the     Clerk    of   Superior    Court        in   Brunswick          County    pending

resolution of the dispute over Temple’s costs and fees.

      For the same reason, we also reject Plaintiffs’ assertions

that, once they agreed to dismiss with prejudice their remaining

claims in the underlying lawsuit, (1) Judge Hooks’s “authority

over this matter came to an end and he had no ability to keep

the action alive beyond its natural life[,]” (2) Judge Hooks

lacked jurisdiction over Plaintiffs or the settlement funds, and

(3) Temple was required to bring any claims to recover his costs

and fees in a separate action.                 As stated above, the consent

order explicitly noted that the matter of Temple’s costs and
                              -10-
fees had been raised in the underlying lawsuit and remained

pending after release of the settlement funds to the Clerk.

    Further, the trial court here followed the procedures this

Court approved in a remarkably similar case, Guess v. Parrott,

160 N.C. App. 325, 585 S.E.2d 464 (2003).   That appeal arose

         out of a dispute between attorneys for the
         firms   of  appellant  Lloyd   T.   Kelso  &
         Associates and appellee Melrose, Seago &
         Lay, P.A., as to entitlement to attorneys’
         fees stemming from the underlying case. The
         underlying   case  involved   an  automobile
         accident . . . in which [the] plaintiff
         Johnny Robert Guess, Jr., was injured when
         his vehicle collided with a tractor-trailer
         driven by [the] defendant Terry Anthony
         Parrott.

         Shortly    after     the     accident,     [the]
         plaintiff’s father and brother . . .
         contacted the appellee law firm of Melrose,
         Seago & Lay, P.A., and made arrangements
         with   Randal   Seago    to   represent    [the]
         plaintiff. [The] plaintiff and Randal Seago
         entered into a contingency fee agreement in
         which   [the]   plaintiff    promised   to   pay
         appellee    one-third     of    any   recovery.
         Further, [the] plaintiff would reimburse
         appellee for expenses and costs advanced by
         it.

         Mr.   Seago   went   about   the   task   of
         representing [the] plaintiff.    He filed a
         complaint . . . . The parties negotiated at
         mediation, . . . . [but] a settlement could
         not be reached . . . .      Therefore, this
         matter went to trial . . . [with] a mistrial
         [eventually] declared.
                                       -11-
            Following the unsuccessful trial, Seago and
            other attorneys at appellee law firm were
            involved in negotiations with their client,
            [the] plaintiff, and [the] defendants. . . .

            [The p]laintiff became dissatisfied with the
            representation provided to him by appellee
            law   firm  and   informed   them   of   such.
            Acceding   to   [the]   plaintiff’s    wishes,
            appellee filed a motion to withdraw [which
            was granted]. . . .

            Thereafter,   [the] plaintiff secured the
            services of appellant Lloyd Kelso of Lloyd
            T. Kelso & Associates.      [The p]laintiff
            entered into a contingency fee agreement
            with Kelso, promising to pay 35% of the
            amount recovered. . . .

            The parties were ordered into mediation and
            eventually settled [the] plaintiff’s case
            . . . .   The attorneys’ fees issue was not
            resolved in mediation.

Id. at      326-27, 585 S.E.2d at 465-66.              The “appellee filed a

motion [in the underlying case]               requesting a portion of the

attorneys’    fees   .   .   .   .”     Id.   at    327,   585   S.E.2d    at    466.

Following    a   bench   trial,       the   trial    court   entered      an    order

awarding (1) costs to each law firm, (2) “the reasonable value

of its services in quantum meruit . . . from the contingency fee

funds generated by the successful settlement” to appellee, and

(3) “the remaining funds from the generated fee” to appellant.4



4
  “[T]he theory of ‘quantum meruit,’ an equitable remedy, . . .
is defined by Black’s Law Dictionary to mean ‘as much as
                                    -12-
Id. at 329, 585 S.E.2d at 467             (italics added).               On appeal,

appellant argued, inter alia, that appellee’s motion had failed

to state a claim upon which relief could be granted and that the

trial court erred in resolving the fee dispute via a bench trial

rather than before a jury.       Id.

    This   Court   held   that     “a    claim    by    an       attorney   who   has

provided legal service pursuant to a contingency fee agreement

and then [been] fired has a viable claim in North Carolina in

quantum   meruit   against   the    former       client      or    its   subsequent

representative”    and    that     the    filing       of    a     motion   in    the

underlying action, as Temple did here, was a proper procedure

for asserting such a claim.              Id. at 331, 585 S.E.2d at 468

(italics added).    We further concluded that

           [t]he apportionment of attorneys’ fees among
           the various lawyers who have represented a
           party has not been regulated by statute and
           is therefore within the province of the
           trial court.   Accordingly, appellant had no
           right to have the reasonable value of
           appellee’s services determined by a jury, as
           this issue is committed to the sound
           discretion of the trial court.




deserved.’”   Id. at 332, 585 S.E.2d at 469 (italics added).
“Quantum meruit is a measure of recovery for the reasonable
value of services rendered in order to prevent unjust
enrichment.” Paul L. Whitfield, P.A. v. Gilchrist, 348 N.C. 39,
42, 497 S.E.2d 412, 414 (1998).
                                 -13-
Id. at 334, 585 S.E.2d at 470.     Indeed, the Guess court observed

that the trial judge in the underlying matter is “in the best

position to make the determination of ability and skill of the

parties, as well as to the difficulty of the case.”    Id. at 337,

585 S.E.2d at 472.

    We see no meaningful distinction between the circumstances

in Guess and those presented here.5     As in Guess, the dismissed

attorney filed a motion in the underlying action        seeking to

recover fees in quantum meruit, and the trial court conducted a



5
  We are not persuaded by Plaintiffs’ suggestion that the holding
in Guess does not apply here because Plaintiffs had not entered
into a written contract for Temple’s legal services.        It is
well-established that “recovery in quantum meruit is appropriate
only where an implied contract exists, and that, where an
express contract concerning the same subject matter is found, no
contract will be implied.”     Carolantic Realty, Inc. v. Matco
Group, Inc., 151 N.C. App. 464, 471, 566 S.E.2d 134, 139 (2002)
(citation and internal quotation marks omitted).     Here, it was
the very lack of a written agreement which led to the dispute
over Temple’s fees, leaving Plaintiffs and Temple with nothing
but an implied contract regarding his entitlement to a
percentage of Plaintiffs’ recovery.    Temple’s representation of
Plaintiffs having been terminated prior to finalization of the
settlement of the underlying lawsuit, even had there existed a
valid written contingency fee contract between Temple and
Plaintiffs, Temple could not have collected his contractual fee
under it.    Rather, he would have had to proceed in quantum
meruit, exactly as he did here.     See Guess, 160 N.C. App. at
332-33, 585 S.E.2d at 469 (“Under current North Carolina law, .
. . an attorney, working pursuant to a contingency fee contract,
who is discharged without cause by his or her client, is
entitled to recover the reasonable value of his or her services
[in quantum meruit].”).
                                        -14-
bench trial to resolve the dispute.                     Accordingly, we overrule

Plaintiffs’ arguments regarding Judge Hooks’s jurisdiction over

the    issue   of    Temple’s     fees,     over      Plaintiffs,    and    over    the

settlement funds, and we reaffirm that an attorney may properly

bring a claim for fees in quantum meruit against a former client

by    the   filing   of    a   motion     in    the     underlying   action    to    be

resolved by the trial court via a bench trial.

II. Intervention

       Plaintiffs also argue that the trial court erred in various

ways in its handling of Temple’s motion to intervene:                        that (1)

the trial court was required to rule on the motion to intervene

before reaching the merits of the fee dispute, (2) the motion to

intervene was untimely because it was not heard until five and

one-half years after the filing of the complaint, and (3) Temple

was not entitled to intervene as a matter of right.

       As   discussed     supra,      nothing      in   Guess    indicates    that   a

motion to intervene was filed by the appellee in that case;

rather, this Court made clear that a dismissed attorney seeking

legal representation costs and fees, like Temple, could pursue

his claims against his former clients, like Plaintiffs, by the

filing of a motion in the cause.                See id. at 331, 585 S.E.2d at

468.        Accordingly,       both   the      motion     to    intervene    and    the
                                         -15-
allowance   of   that    motion     in     the    7   February    2013   order    were

wholly unnecessary to permit Judge Hooks to reach and resolve

the merits of Temple’s motion in the cause.                   Thus, even assuming

arguendo that Judge Hooks did err in ruling on the motion to

intervene, any such error would be of no consequence to his

resolution of the fee dispute in his 7 February 2013 order.

Accordingly,     we      need   not        consider      Plaintiffs’      arguments

regarding the motion to intervene.

III. Public Policy

    Plaintiffs also argue that the award of fees and costs to

Temple was contrary to public policy in that the award was in

violation   of    Rule     1.5(c)     of     the      North   Carolina    Rules    of

Professional     Conduct    (“the     Rules”),        which   provides   that     “[a]

contingent fee agreement shall be in a writing signed by the

client and shall state the method by which the fee is to be

determined, including the percentage or percentages that shall

accrue to the lawyer . . . .”                    Revised Rules of Professional

Conduct of the North Carolina State Bar, Rule 1.5(c) (2012).                       We

are not persuaded.

    The “breach of a provision of the [Rules] is not in and of

itself . . . a basis for civil liability.”                       Baars v. Campbell

Univ., Inc., 148 N.C. App. 408, 421, 558 S.E.2d 871, 879 (2002)
                                       -16-
(citations   and   internal     quotation      marks    omitted).    However,

Plaintiffs contend that, because the Rules are adopted by our

Supreme Court, Beard v. The North Carolina State Bar, 320 N.C.

126, 129-30, 357 S.E.2d 694, 696-97 (1987), they constitute a

statement of public policy.        In turn, Plaintiffs contend that to

award   Temple   costs   and    fees    in    quantum   meruit   violates   the

public policy requiring that contingency fees be in writing as

stated in Rule 1.5(c).         See, e.g., Cansler v. Penland, 125 N.C.

578, 579-80, 34 S.E. 683, 683-84 (1899) (holding that a contract

which violates public policy is void and unenforceable).

      However, the plain language of the Rules makes clear that

the

           [v]iolation of a Rule should not give rise
           itself to a cause of action against a lawyer
           nor should it create any presumption in such
           a case that a legal duty has been breached.
           In addition, violation of a Rule does not
           necessarily       warrant      any       other
           nondisciplinary remedy . . . .     The [R]ules
           are designed to provide guidance to lawyers
           and to provide a structure for regulating
           conduct through disciplinary agencies. They
           are not designed to be a basis for civil
           liability.   Furthermore, the purpose of the
           Rules can be subverted when they are invoked
           by [the] opposing parties as procedural
           weapons. . . .    Accordingly, nothing in the
           Rules should be deemed to augment any
           substantive legal duty of lawyers or the
           extra-disciplinary consequences of violating
           such a Rule.
                                     -17-
Revised     Rules    of   Professional    Conduct   of    the    North    Carolina

State Bar, Rule 0.2[7] (emphasis added).                 Indeed, the comments

to   Rule   1.5     itself   explicitly   provide   that    a     trial    court’s

“determination of the merit of the petition or the claim [for

attorney costs and fees] is reached by an application of law to

fact and not by the application of this Rule.”                  Revised Rules of

Professional Conduct of the North Carolina State Bar, Rule 1.5,

Comment 12 (emphasis added).

      Plaintiffs cite several cases from this State in support of

the proposition that

             there can be no recovery here on quantum
             meruit or otherwise.   Thompson v. Thompson,
             313 N.C. 313, 314-15, 328 S.E.2d 288, 290
             (1985) (if there can be no recovery on a
             contract because of its repugnance to public
             policy, there can be no recovery on quantum
             meruit); Richardson v. Bank of Am., N.A. 182
             N.C. App. 531, 563, 643 S.E.2d 410, 430
             (2007) (same); In Re: Cooper, 81 N.C. App.
             27, 41, 344 S.E.2d 27, 36 (1986) (same);
             Townsend v. Harris, 102 N.C. App. 131, 132,
             401 S.E.2d 132 (1991).

We do not find Plaintiffs’ arguments to have merit.

      We note that each of the cases cited by Plaintiffs concerns

violations of public policy regarding the content of contracts

rather than their form.           See Thompson, 313 N.C. at 314, 328

S.E.2d at 290 (noting in dicta that a “contingent fee contract

for legal services to be rendered in connection with matters
                                       -18-
arising out of the domestic difficulties between [a husband and

wife] was void and unenforceable exclusively by virtue of the

fact    that    it   violated    the   public    policy   of   this    State”);

Townsend, 102 N.C. App. at 132, 401 S.E.2d at 133 (same); In Re:

Cooper, 81 N.C. App. at 29, 344 S.E.2d at 29 (“[A]lthough a

contingent-fee contract in a divorce, alimony, or child support

proceeding is void, . . . a separate contingent-fee contract in

an equitable distribution proceeding may be fully enforceable.”)

(citation omitted); Richardson, 182 N.C. App. at 563, 643 S.E.2d

at     430   (noting   that     “the   sale     of   [single-premium    credit

insurance] with loans greater than fifteen years [i]s void as

against public policy”).

       As for Thompson, the primary case cited and relied upon by

Plaintiffs as “controlling” on the outcome of this appeal, the

only issue actually decided by our Supreme Court in that opinion

was whether an order allowing intervention can be upheld when

the underlying contract in the case has been declared void and

unenforceable:

               The   Court  of   Appeals   held  that   the
               contingent fee contract for legal services
               to be rendered in connection with matters
               arising out of the domestic difficulties
               between Ms. Thompson and her husband was
               void and unenforceable exclusively by virtue
               of the fact that it violated the public
               policy of this State.       Review of that
                                      -19-
             decision has not been sought and therefore
             the validity of that decision is not before
             us.

             The opinion of the Court of Appeals on that
             point is the law of this case as it now
             stands before us.   The contract being void,
             intervenors had no interest in the property
             or the transaction that was the subject of
             Ms. Thompson’s suit.   There was, therefore,
             no    basis    for   the    order   allowing
             intervention.   The Court of Appeals should
             have, therefore, vacated the order allowing
             intervention and dismissed the intervenors
             from that suit. It erred in not doing so.

             Although in view of our disposition of the
             case a decision on the point is not
             necessary, we note that it is generally held
             that if there can be no recovery on an
             express contract because of its repugnance
             to public policy, there can be no recovery
             on quantum meruit.

             The   opinion  of   the   Court   of Appeals
             remanding the case for determination of the
             reasonable value of the services rendered
             prior to 16 February 1981, the date the
             attorneys were discharged, is reversed. The
             case is remanded to the Court of Appeals for
             remand to the District Court of Henderson
             County for an order vacating the order
             allowing intervention and for the entry of
             an order dismissing the action filed by the
             intervenors against Ms. Thompson.

313   N.C.   at   314-15,    328    S.E.2d     at    290   (citations    omitted;

emphasis     added).        Thus,   as   the        Supreme   Court    explicitly

acknowledged,     its   observations     regarding         quantum    meruit   were
                                   -20-
purely dicta.    Id.   Plainly, then, Thompson is not controlling

on that point.

    In the opinion of this Court which was reversed the Supreme

Court, wherein we considered as a matter of first impression

whether   contingent   fees   in    domestic   cases   violated   public

policy, several policy considerations were cited, including “(1)

the recognition that these contracts tend to promote divorce and

(2) the lack of need for such contracts under modern domestic

relations law [which provide adequate mechanisms for recovery of

attorneys’ fees by dependent spouses].”         Thompson v. Thompson,

70 N.C. App. 147, 155, 319 S.E.2d 315, 320 (1984).6         Of course,



6
  In an unfortunate reflection of the paternalism of the times,
this Court also noted a third public policy which domestic
contingent fee contracts would violate:

          Wives   contemplating   divorce    are    often
          distraught   and    without    experience    in
          negotiating contracts.      Should contingent
          fee contracts between them and the attorneys
          they employ under such conditions become the
          usual    fee    arrangement,     charges     of
          overreaching and undue influence will be all
          too   frequent.   The   public,    the    legal
          profession, and the bench would all suffer.
          We believe all will benefit by maintaining
          the present public policy of not enforcing
          such contracts no matter how freely and
          fairly entered into and how reasonable may
          be the fee thereby produced.         The wise
          discretion of capable and experienced trial
          judges (aided by the evidence placed before
                                         -21-
neither of these policy considerations is implicated here, and

as discussed        supra, the Rules explicitly state they are not

intended to resolve disputed attorneys’ fees.

       On the other hand, case law from this Court and our Supreme

Court makes clear that “an agent or attorney, [even] in the

absence of a special contract, is entitled to recover the amount

that     is    reasonable      and    customary   for   work   of   like    kind,

performed under like conditions and circumstances.”                 Forester v.

Betts, 179 N.C. 681, 682, 103 S.E. 209, 209 (1920); see also

Williams v. Randolph, 94 N.C. App. 413, 380 S.E.2d 553 (1989)

(holding that an attorney could recover a reasonable fee even

though        the   attorney    and    client     had   no   written   or    oral

contingency fee agreement).             Indeed, the fact that an agreement

for legal representation was determined “to be in violation of

the Rules of Professional Conduct and unenforceable is of no

consequence” where an attorney’s right of recovery arises in



               them by the parties prior to the time the
               court fixes the fee to be paid by the
               husband) can be relied upon to assure every
               attorney an adequate fee and thus assure
               every wife adequate representation.

Id. at 156, 319 S.E.2d at 321 (citation and internal quotation
marks omitted).       Needless to say, the stereotypes and
assumptions which underlie this supposed justification can no
longer be considered the public policy of our State.
                                      -22-
quantum meruit, because the trial court’s award of fees is based

“upon the reasonable value of [the attorney’s] services” and not

upon the failed agreement.           Crumley & Assocs., P.C. v. Charles

Peed & Assocs., P.A., __ N.C. App. __, __, 730 S.E.2d 763, 766

(2012).      We   can   find    no   meaningful   distinction      between   the

circumstances presented in this appeal and those in Crumley &

Assocs., P.C., a case which Plaintiffs fail to cite, let alone

distinguish.

    In sum, the Rules, precedent from our Supreme Court, and

decisions    by   previous      panels   of   this   Court   all   reject    the

argument made by Plaintiffs here.             See In re Appeal from Civil

Penalty, 324 N.C. 373, 384, 379 S.E.2d 30, 37 (1989) (“Where a

panel of the Court of Appeals has decided the same issue, albeit

in a different case, a subsequent panel of the same court is

bound by that precedent, unless it has been overturned by a

higher    court.”).            Accordingly,    Plaintiffs’      argument      is

overruled.

IV. Mathematical errors

    In their final argument, Plaintiffs contend that conclusion

of law 5 of the 7 February 2013 order, stating the total amount

of Temple’s petitioned-for costs which it was disallowing, is

not supported by finding of fact 46, which describes certain
                                         -23-
costs charged to Temple as a sanction for his actions during

discovery.      However, a careful reading of Plaintiffs’ argument

and the record before us reveals that Plaintiffs are actually

contending that the court abused its discretion in determining

the sanction to impose.        We disagree.

            It is well-settled that Rule 37 [of the
            North Carolina Rules of Civil Procedure]
            allowing the trial court to impose sanctions
            is flexible, and a broad discretion must be
            given to the trial judge with regard to
            sanctions.    Our Supreme Court has stated
            that a ruling committed to a trial court’s
            discretion is to be accorded great deference
            and will be upset only upon a showing that
            it was so arbitrary that it could not have
            been the result of a reasoned decision.

Rose v. Isenhour Brick & Tile Co., 120 N.C. App. 235, 240, 461

S.E.2d 782, 786 (1995) (citations, internal quotation marks, and

some brackets omitted), affirmed, 344 N.C. 153, 472 S.E.2d 774

(1996).

    At the hearing on Temple’s motion in the cause, the trial

court   asked   Temple      about   an    incident    during   discovery      when

Temple failed to timely disclose a change in certain experts he

intended to call.        As a result, the trial court had sanctioned

Temple by requiring that he pay the costs of deposing the newly

disclosed     witnesses      rather      than   shifting      those   costs    to

Plaintiffs.      At   the    motion      hearing,    Temple   acknowledged     the
                              -24-
sanction, and, when the court asked Temple what the amount of

the sanction was, Temple responded, “[$]28,000.”

    Later during the hearing, the following exchange occurred

between Temple and one of his attorneys:

         Q[.] Now, did you undertake to prepare
         separate   schedules  to   identify   those
         deposition expenses that were incurred for
         the deposition of the plaintiffs’ experts
         that Judge Hooks ordered be borne by the
         Temple Law Firm?

         A[.] Yes.

         . . . .

         Q[.] I show you two separate exhibits, [38]
         and [39].   Look at those and tell us what
         those are, please.

         A[.] Exhibit Number [38] lists out the
         plaintiff   expert deposition expenses of
         fees,     transcripts,    and    videographer
         expenses.      And   [39]  lists  out   their
         plaintiff expert deposition travel expenses.

         Q[.] Okay.     So [38] includes both the
         deposition testimony time as well as the
         deposition transcript and video charges, is
         that correct, for each of those plaintiff
         experts that the Temple Law Firm was ordered
         to pay for; is that correct?

         A[.] Yes, that’s my understanding.

         Q[.] Okay. And then Exhibit [39] represents
         the travel — well, tell us what [39]
         represents.
                                   -25-
           A[.] It represents the expenses           that   the
           experts   incurred    to   travel         to     the
           depositions listed on the chart.

           Q[.] Okay.     And so what are the total
           expenses for the experts, their deposition
           testimony and their transcripts and videos,
           as reflected on Exhibit [38]?

           A[.] $21,686.05.

           Q[.] Okay.   And what are the total travel
           expenses incurred by those experts to give
           those depositions, as reflected on Exhibit
           [39]?

           A[.] $6,630.75.

As Plaintiffs note, the total of the expenses listed in the two

exhibits is $28,316.80, an amount quite close to the figure

Temple   himself   provided   in   response   to   the   court’s   question

early in the hearing.     However, in finding of fact 46 of the 7

February 2013 order, the trial court disallowed only a portion

of that total amount:

           46. As a result of the manner in which
           [P]laintiffs’ counsel disclosed and then
           changed experts, the [trial c]ourt as a
           sanction required the costs of deposing
           newly disclosed experts (by Plaintiffs) be
           paid by [P]laintiffs[’] counsel.      Those
           costs were as follows:

           $ 750.00: Cynthia Wilhelm Deposition fee
           $ 2,000.00: Ward Zimmerman Deposition fee
           $ 2,800.00: Fred Hetzel Deposition fee
           8/26/10
           $ 2,800.00: Fred Hetzel Deposition fee
           11/3[/]10
                                 -26-
           $ 3,500.00: Fred Hetzel Deposition fee
           11/9/10
           $ 755.33: Ward Zimmerman Deposition related
           charges[]
           $ 1,364.67: Fred Hetzel deposition expenses
           $ 986.41: Jim Dobbs Depo travel expenses
           $ 543.84: Jim Dobbs Depo travel expenses
           Total:    $15,500.25

           As it was always the intent of the [trial
           c]ourt that counsel bear this expense, it
           should not be allowed to be shifted to
           [P]laintiffs.

As noted supra, “broad discretion must be given to the trial

judge with regard to sanctions” and such a determination will

not be upset absent “a showing that it was so arbitrary that it

could not have been the result of a reasoned decision.”              Id.

While Temple’s testimony and exhibits 38 and 39 reflected costs

of   approximately   $28,000   connected   with   the   newly   disclosed

experts, the trial court itself never stated the exact amount of

the expenses it planned to shift to Temple as a sanction.          After

reviewing the exhibits, the court, in its discretion, apparently

decided that only some of those costs would be borne by Temple.

Given the specificity of finding of fact 46 in breaking down and

listing the specific expenses to be included in the sanction, we

see no abuse of the trial court’s discretion.             We explicitly

reject Plaintiffs’ assertion that the trial court was required

to provide an “explanation as to why the additional $12,816.55
                                  -27-
[was] not included.”       Finding of fact 46 contains an entirely

sufficient   explanation    of   the   court’s   decision   to   sanction

Temple.   This argument is overruled.

    The 7 February 2013 order is

    AFFIRMED.

    Judges ERVIN and MCCULLOUGH concur.